Citation Nr: 1222295	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO. 05-15 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2008, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO. A transcript of the hearing has been associated with the record. The Board remanded the appeal in May 2008 and in September 2010.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board is cognizant that the present remand constitutes another delay in the disposition of this matter, it is well-settled law that the Board and VA must follow VA's own regulations as long as they are in force. 38 U.S.C.A. § 7104(c);  Grivois v. Brown, 6 Vet. App. 136 (1994)((citing decision by the U.S. Supreme Court in Vitarelli v. Seaton, 359 U.S. 535, 539-40 (1959) that procedures established by agency through regulations must be applied to all similarly situated VA claimants)); Kitchens v. Brown, 7 Vet. App. 320 (1995). The recently-obtained medical evidence raises a further consideration which must, by law be addressed. 

In an October 2010 VA spine examination report, the examining physician stated that it was "possible" that the Veteran's low back disorder is aggravated by his service-connected left knee disability, but he could not provide a more definitive response without resort to speculation. The examiner noted that the Veteran limped intermittently and "it could be supposed that the limping would cause some back pain and chronic strain due to altered gait. The examiner stated that:

"Thus it seems possible or as likely as not, that the [service-connected] knee condition aggravates his low back strain based on subjective evidence (when he is limping during times of knee pain) but evidence is not conclusive."

Italics added.

Firstly, the examiner's observation that an aggravational effect is "possible" is inconsistent with that part of the opinion that such an effect is "as likely as not." By "possible" is meant being "within the limits of ability, capacity, or realization."  See online dictionary at www.Merriamwebster.com. By "as likely as not" is meant within a degree of probability of at least 51 percent. 

Further, the examiner's observation that the Veteran's back strain is aggravated by his service-connected knee disorder when the Veteran is limping cannot serve as a basis for adjudication of the claim based on aggravation. The examiner did not provide an opinion as to the baseline level of severity of the low back disorder before the onset of aggravation due to the service-connected left knee disability.

The law provides that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(b). 

On remand, the examiner must provide an opinion as to the baseline and current levels of severity of the low back disorder using the VA's Schedule for Rating Disabilities (38 C.F.R., part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. Id. 

Finally, the Court has observed that a determination that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion, but has also noted that a mere statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is "fraught with ambiguity." Jones v. Shinseki, 23 Vet. App. 382 (2009).

The Court in Jones further held that the examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination. The Court noted that the legal meaning of the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner. 

Given these matters of record, the case is again REMANDED for the following action:

1. The RO must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any VA treatment records dated after October 2010. 

* The RO must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. In particular, the RO must ensure that it has obtained all outstanding VA treatment records.

* If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.

2. After the above development has been conducted, the RO/AMC will afford the Veteran a VA spine examination to be conducted by the same examiners who conducted the October 2010 examiners if still available - if the examiners are not available, the Veteran will be examined by new examiners. The following considerations will govern the examination:

* The examiner will be advised the purpose of the examination is to ascertain whether the Veteran has a low back disability as a result of aggravation by his service-connected left knee disability. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The examiner must review the evidence of record and address whether the Veteran's back disorder was aggravated by his service-connected left knee disability. 

THE EXAMINER MUST PROVIDE AN OPINION AS TO THE BASELINE LEVEL OF SEVERITY OF THE LOW BACK DISORDER ESTABLISHED BY MEDICAL EVIDENCE CREATED BEFORE THE ONSET OF AGGRAVATION OR BY THE EARLIEST MEDICAL EVIDENCE CREATED AT ANY TIME BETWEEN THE ONSET OF AGGRAVATION AND THE RECEIPT OF MEDICAL EVIDENCE ESTABLISHING THE CURRENT SEVERITY OF THE LOW BACK DISORDER.

The baseline and current levels of severity of the low back disorder must be determined using the VA's Schedule for Rating Disabilities (38 C.F.R., part 4). 

The examiner must determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

* THE EXAMINER MUST FULLY EXPLAIN THE MEDICAL AND FACTUAL BASES FOR ANY OPINION. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

IF THE EXAMINER CANNOT RESPOND TO THE INQUIRY WITHOUT RESORT TO SPECULATION, HE OR SHE MUST FULLY EXPLAIN WHAT INFORMATION, EVIDENCE, TESTING OR OTHER DATA WOULD RENDER SUCH AN OPINION NON-SPECULATIVE IN LIGHT OF THE EVIDENCE OF RECORD AND ANY OTHER MEDICALLY RELEVANT FACT.

FURTHER, IF SUCH INFORMATION, EVIDENCE, TESTING OR OTHER DATA WHICH WOULD RENDER SUCH AN OPINION NON-SPECULATIVE IS AVAILABLE OR MAY BE DEVELOPED, THE RO/AMC MUST ATTEMPT TO OBTAIN THIS INFORMATION. 

3. The RO/AMC must then readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. 

The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


